Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-3, 5-10, 12-17 and 19-21 are currently pending in this application.
Claims 4, 11 and 18 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Response to Amendments
The applicant amended independent claims 1, 8 and 15 incorporating features of canceled claims 4, 11 and 18 respectively “implementing 3D matched patch motion compensation includes positioning the corresponding 3D patches on a UV map in a location to compensate for motion” with additional features of “including positioning a 3D patch for frame at a time t+l based on a delta of UV of the 3D patch from time t to time t+ 1”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
generation
module
for generating …
15
2
corresponding
module
for determining …
15
3
3D matched motion compensation
module
for implementing …
15
4
projection
module
for projecting …
15
5
2D motion compensation
module
for implementing …
15

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cagniart et al. (Cedric Cagniart et al., “Free-form mesh tracking: A patch-based approach,” 2010 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 13-18 June 2010, p. 1339-1346; IDS) in view of Chaudhury et al. (WO 2017/154045; IDS) and further in view of Wang et al. (Jian Wang et al., “Depth-aware Template Tracking for Robust Patient Motion Compensation for Interventional 2-D/3-D Image Fusion,” 2013 IEEE Nuclear Science Symposium and Medical Imaging Conference (2013 NSS/MIC), June 12, 2014; IDS).

Regarding claim 1, Cagniart teaches a method programmed in a non-transitory memory of a device (e.g., Our work builds on tools developed in the computer graphics community [2, 17, 12] to consistently deform meshes in physical simulations or geometric modelling applications. We extend their use to applications involving noisy data, through our surface patch framework and a robust numerical optimizer. We have successfully applied this method to various scenarios and we demonstrate its ability to adapt to two different contexts: monocular cloth tracking and multi-camera setups. Cagniart: sec. 1 para. 4) comprising: 
generating 3D patches from a 3D geometry (e.g., the reference surface is divided into elementary surface cells or patches; Cagniart: Abstract L.7-8. The reference shape is discretized as a set of vertices and triangles ([Symbol font/0x6E], τ) and defined as a reference position function x0 : [Symbol font/0x6E] ↔ R3.  Cagniart: sec. 3 para. 1 L.2-4. Based on this representation of the surface we model the pose of the patch Pi with a rotation matrix Ri and with the position of its center of mass ci. These parameters encode a rigid transformation with respect to the world coordinates. Given a vertex [Symbol font/0x6E] on the mesh whose position on the reference pose was x0 , and assuming [Symbol font/0x6E] to move with the patch Pi, then its new position xi([Symbol font/0x6E]) as predicted by Pi is : 
xi([Symbol font/0x6E]) = Ri(x0([Symbol font/0x6E]) − ci0) + ci, 				(1)
where ci0 is the position of Pi’s center of mass in the reference pose. Cagniart: sec. 3.1 para. 2 and Fig. 2.  It can be seen that the Stanford armadillo has a 3D geometry and the patches on the surface are 3D);  
determining corresponding 3D patches between time instances (e.g., Recovering the temporal evolution of a deformable surface is a fundamental task in computer vision, with a large variety of applications ranging from the motion capture of articulated shapes, such as human bodies, to the intricate deformation of complex surfaces such as clothes. Cagniart: sec. 1 para. 1 L.1-5.  In this inference, methods are faced with the challenging estimation of the time-consistent deformation of a surface from cues that can be sparse and noisy. Cagniart: sec. 1 para. 1 L.9-12.  It consists of a reference 3D mesh model of a piece of cloth and of a list of correspondences for each video frame. Each of these correspondences maps a 3D position on the reference mesh, expressed in barycentric coordinates, to a 2D position in the image. We use these correspondences in our framework by simply defining for each of them two data functions fu and f[Symbol font/0x6E] that measure the reprojection error of a 3D vertex on each image axis. Cagniart: sec. 4.1 para. 1 L.7-15);  
implementing 3D matched patch motion compensation using the corresponding 3D patches (e.g., It consists of a reference 3D mesh model of a piece of cloth and of a list of correspondences for each video frame. Each of these correspondences maps a 3D position on the reference mesh, expressed in barycentric coordinates, to a 2D position in the image. We use these correspondences in our framework by simply defining for each of them two data functions fu and f[Symbol font/0x6E] that measure the reprojection error of a 3D vertex on each image axis. Cagniart: sec. 4.1 para. 1 L.7-15. Given a vertex [Symbol font/0x6E] on the mesh whose position on the reference pose was x0 , and assuming [Symbol font/0x6E] to move with the patch Pi, then its new position xi([Symbol font/0x6E]) as predicted by Pi is : 
xi([Symbol font/0x6E]) = Ri(x0([Symbol font/0x6E]) − ci0) + ci, 				(1)
where ci0 is the position of Pi’s center of mass in the reference pose. Cagniart: sec. 3.1 para. 2 and Fig. 2. The prediction is a motion estimation (compensation) of patch Pi) wherein implementing 3D matched patch motion compensation includes positioning the corresponding 3D patches on a UV map in a location to compensate for motion including positioning a 3D patch for frame at a time t+1 based on a delta of UV of the 3D patch from time t to time t+1 (see 1_3 below);  
projecting the corresponding 3D patches onto a 2D canvas image (e.g., It consists of a reference 3D mesh model of a piece of cloth and of a list of correspondences for each video frame. Each of these correspondences maps a 3D position on the reference mesh, expressed in barycentric coordinates, to a 2D position in the image. We use these correspondences in our framework by simply defining for each of them two data functions fu and f[Symbol font/0x6E] that measure the reprojection error of a 3D vertex on each image axis. Cagniart: sec. 4.1 para. 1 L.7-15)  and 
implementing 2D motion compensation using a sequence of 2D canvas images (see 1_1 below). 
While Cagniart does not explicitly teach, Chaudhury teaches (1_1): implementing 2D motion compensation using a sequence of 2D canvas images (e.g., As can be seen in Fig. 1, an image sequence (200) is input to the 2d image correspondences finding unit (101) which computes pixel-wise 2d motion between subsequent frames. For each image pair, the 2d image correspondence finding unit (101) computes a dense 2d correspondence field by comparing the image patches in subsequent frames which match in image intensity. Chaudhury: [0030] L.3-7. A class of methods for finding 2d correspondences between images is Optical Flow, where for each pixel in the reference frame, using the brightness constancy assumption, the motion vectors are computed in a dense fashion using local or global optimizations. Another method of finding 2d image correspondences is by feature tracking techniques where a feature descriptor is calculated around each pixel in the reference frame that is matched in the target frame to compute 2d motion vector.  Chaudhury: [0030] L.8-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chaudhury into the teaching of Cagniart so that 2D motion vectors can be effective computed.
While the combined teaching of Cagniart and Chaudhury does not explicitly teach, Wang teaches:
(1_3). implementing 3D matched patch motion compensation includes positioning the corresponding 3D patches on a UV map in a location to compensate for motion (e.g., The key idea of the depth-layer-based framework in [5] is to recover depth information of 2-D features using depth layers generated from 3-D image. Depth-aware 2-D tracking is then performed for motion estimation. It consists of the following steps:
1) Depth layer generation: given the projection geometry of the initial registration, the 3-D volume V can be divided into a stack of sub-volumes {Vi, i =1, ..., N} along the viewing direction. The sub-volumes have the corresponding center depths {di ,i =1, ..., N} away from the X-ray source along the viewing direction, where N is the number of depth layers. Instead of performing the whole volume rendering, depth layers {Di ,i =1, ..., N} are generated by rendering the sub-volumes separately. Non-photorealistic volume rendering technique [8] is applied: occluding contours are generated by gradient-based volume rendering, which usually corresponds to the high gradient region in the projection image; windowing is applied for bone structures, because bones usually represent well the patient movement; (it is obvious that a map of depth layers over the area perpendicular to the viewing direction and this map is taken as the uv map)
2) 2-D/3-D matching: the matching is performed patch-wise between the gradient map of the initial frame |∇I0| (2-D) and each depth layer Di (3-D), where a 2-D image is divided into K patches. For each patch location k (k =1, ..., K), similarity (e.g. normalized cross correlation (NCC)) between the patch pair (pk|∇I0| , pkDi) is measured. It is used as the matching weight wik between the k-th 2-D image patch and a certain depth di of the corresponding layer Di; 
3) 2D+ reconstruction: thresholding is performed to select the 2-D patches with high matching weights (w.r.t. the threshold wδ). Given the corresponding depth di, the 2-D patch locations are back-projected to 3-D space by using the projection geometry of the C-arm system [5];
4) Depth-aware 2-D tracking and motion estimation: 2-D tracking is performed over time to acquire 2-D correspondences from neighboring frames. 3-D rigid motion is then estimated using the tracking results and the reconstruction from steps 3. The 3-D motion is applied to compensate the motion in the fused image. Wang: sec. II A paras. 1-5.  Therefore, the 3D motion is estimated from tracking 2-D (in UV-coordinates) patch locations that are back-projected to 3-D space. Furthermore, the tracking procedure gives the new 2-D position of each tracked template (center of rectangle); Wang: sec. II B para. 4 L.1-3; it is interpreted that the template is a rectangle) including positioning a 3D patch for frame at a time t+1 based on a delta of UV of the 3D patch from time t to time t+1 (e.g., B. Depth-Aware Templates Tracking for Motion Compensation
Finding 2-D correspondences in step 4) is crucial for motion estimation. However, the standard KLT tracker [6] detects and tracks feature points independently from the 2-D/3-D matching results in step 2) in Section II-A. Therefore, we improve the tracking procedure by adapted template tracking (Fig. 1). Although template tracking in optical photographs for pose estimation is not new, we have established a new way of ﬁtting this technique into the novel depth-layer-based motion compensation framework, such that robust 3-D motion estimation in the 2-D/3-D image fusion is achieved. The adapted template tracking consists of the following steps: Wang: sec. II B para. 1. 1) Depth-aware template extraction: after the 2-D/3-D matching procedure (Section II-A), a set of image patches 
    PNG
    media_image1.png
    64
    348
    media_image1.png
    Greyscale
 is mapped to a set of matching weights 
    PNG
    media_image2.png
    66
    699
    media_image2.png
    Greyscale
. … Wang: sec. II B para. 2. 2) Template tracking: the extracted image regions are tracked in the next frames by template matching using fast normalized cross-correlation [9]. Instead of maintaining one set of templates 
    PNG
    media_image3.png
    41
    64
    media_image3.png
    Greyscale
 from the initial frame, another set of templates 
    PNG
    media_image4.png
    38
    74
    media_image4.png
    Greyscale
 is also maintained by updating from the tracking results in every frame. … Wang: sec. II para. 3. …  Therefore, motion is compensate using template by updating the templates every frame. Thus, T’ji is updated from Tji with a difference, [Symbol font/0x44]Tji = (T’ji - Tji) between the templates at frame at t and the next frame at t+T; where T is a frame period.  It is a designer’s choice to set T = 1 sec or millisecond or any value to produce enough samples to capture the motion);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combined teaching of Cagniart and Chaudhury so that the 3D motion compensation is obtained from 2D tracking and motion estimation.
 
Regarding claim 2, the combined teaching of Cagniart, Chaudhury and Wang teaches the method of claim 1 wherein generating the 3D patches includes determining points connected on a surface of the 3D geometry (e.g., The idea is to randomly choose a vertex to be the centre of the first patch and then to grow this patch until a maximum radius is reached. The subsequent patch centres are chosen among the unassigned vertices which lie on the most patch boundaries. The front of a new patch is propagated from the centre until a maximum radius is reached or until the processed vertex is closer to the centre of another patch. Cagniart: sec. 3.1 para. 1 L.6-13.  Rigidity constraints can easily be expressed in this framework by enforcing the predictions of a point position by neighbouring patches to be consistent. We chose to use the union of Pi and Pj as the region where two neighbouring patches should agree. This yields for each vertex [Symbol font/0x6E] ∈ Pi ∪ Pj a rigidity term E[Symbol font/0x6E]ij :

    PNG
    media_image5.png
    40
    393
    media_image5.png
    Greyscale

Cagniart: sec. 3.1 para. 4 L.1-7).
 
Regarding claim 3, the combined teaching of Cagniart, Chaudhury and Wang teaches the method of claim 1 wherein determining corresponding 3D patches between time instances includes identifying temporal correspondences between patches by evaluating a volume intersection of a cube created by a 3D bounding box of each 
3D patch (e.g., Figure 3 presents overlays of the tracked mesh over the input images. They demonstrate low residual reprojection errors. The figure also shows side views of the corresponding 3D shape illustrating the coherence of the recovered 3D deformations. On this dataset, the computation time was approximately of 5 frames per second. Cagniart: sec. 4.1 para. 2 and Figure 3; reproduced below for reference.

    PNG
    media_image6.png
    374
    975
    media_image6.png
    Greyscale

It can be seen the bottom row shows the recovered 3D deformations in cubic bounding box). 
 
Regarding claim 5, the combined teaching of Cagniart, Chaudhury and Wang teaches the method of claim 1 wherein projecting the 3D patches onto the 2D canvas includes placing the corresponding 3D patches onto the 2D canvas so that the matching coordinates in 3D correspond to the same location in 2D after projection (e.g., It consists of a reference 3D mesh model of a piece of cloth and of a list of correspondences for each video frame. Each of these correspondences maps a 3D position on the reference mesh, expressed in barycentric coordinates, to a 2D position in the image. We use these correspondences in our framework by simply defining for each of them two data functions fu and f[Symbol font/0x6E] that measure the reprojection error of a 3D vertex on each image axis. Cagniart: sec. 4.1 para. 1 L.7-15). 

Regarding claim 6, the combined teaching of Cagniart and Chaudhury teaches the method of claim 1 wherein the similarity of correspondent patch data is increased by adjusting a depth of a 3D patch (e.g., 1) Depth layer generation: given the projection geometry of the initial registration, the 3-D volume V can be divided into a stack of sub-volumes {Vi, i =1, ..., N} along the viewing direction. The sub-volumes have the corresponding center depths {di ,i =1, ..., N} away from the X-ray source along the viewing direction, where N is the number of depth layers. Instead of performing the whole volume rendering, depth layers {Di ,i =1, ..., N} are generated by rendering the sub-volumes separately. Non-photorealistic volume rendering technique [8] is applied: occluding contours are generated by gradient-based volume rendering, which usually corresponds to the high gradient region in the projection image; windowing is applied for bone structures, because bones usually represent well the patient movement; Wang: sec. II A para. 2.  A 3D patch is increased by the number of depth layers, for example, N. It would have been obvious to combine the teaching of Wang into the combined teaching of Cagniart and Chaudhury so that depth information of 2-D features can be recovered using depth layers generated from 3-D image. Wang: sec. II A para. 1 L.1-3).

Regarding claim 7, the combined teaching of Cagniart and Chaudhury teaches the method of claim 1 wherein after implementing the 3D matched patch motion compensation and implementing the 2D motion compensation a motion compensated 3D geometry is established (e.g., 2-D tracking is performed over time to acquire 2-D correspondences from neighboring frames. 3-D rigid motion is then estimated using the tracking results and the reconstruction from steps 3. The 3-D motion is applied to compensate the motion in the fused image. Wang: sec. II A para. 5. It would have been obvious to combine the teaching of Wang into the combined teaching of Cagniart and Chaudhury so that a new way of fitting this technique into the novel depth-layer-based motion compensation framework, such that robust 3-D motion estimation in the 2-D/3-D image fusion is achieved. Wang: sec. II B para. 1 L.7-11). 

Regarding claims 8-10 and 12-14, the claims are apparatus claims of method claims 1-3 and 5-7 respectively.  The claims are similar in scope to claims 1-3 and 5-7 respectively and they are rejected under similar rationale as claims 1-3 and 5-7 respectively.
Chaudhury teaches that the apparatus embodying the features of construction, combinations of elements and arrangement of parts that are adapted to affect such steps, all will be exemplified in the following detailed disclosure, i.e. description of drawings and detailed description. (Chaudhury: [0020] L.2-5).  The computer platform (502) may include an EEPROM (Electrically Erasable and Programmable Read Only Memory) and RAM (Random Access Memory) for storage of data and instructions, CPU (Central Processing Unit) and databus for processing information and carry out instructions and a network card to connect to the host or client systems (505, 503), using local network or internet (504). (Chaudhury: [0059] L.4-8).

Regarding claims 15-17 and 19-21, the claims are system claims of method claims 1-3 and 5-7 respectively.  The claims are similar in scope to claims 1-3 and 5-7 respectively and they are rejected under similar rationale as claims 1-3 and 5-7 respectively.
Chaudhury teaches that Fig.5 shows the block diagram showing an embodiment of a computer and network system upon which an embodiment of the inventive methodology may be im-plemented. The system shows a computer along with input devices and network connection. The computer platform (502) may include an EEPROM (Electrically Erasable and Programmable Read Only Memory) and RAM (Random Access Memory) for storage of data and instructions, CPU (Central Processing Unit) and databus for processing information and carry out instructions and a network card to connect to the host or client systems (505, 503), using local network or internet (504). (Chaudhury: [0059] L.1-8).

Response to Arguments
Applicant’s arguments filed on November 3, 2021 have fully considered but they directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
R1.	The applicant amended independent claims 1, 8 and 15 with features “implementing 3D matched patch motion compensation includes positioning the corresponding 3D patches on a UV map in a location to compensate for motion” with additional features of “including positioning a 3D patch for frame at a time t+l based on a delta of UV of the 3D patch from time t to time t+ 1”.
The examiner applied the reference of Wang to teach the features of “implementing 3D matched patch motion compensation includes positioning the corresponding 3D patches on a UV map in a location to compensate for motion” with sec. II-A which teaches “The key idea of the depth-layer-based framework in [5] is to recover depth information of 2-D features using depth layers generated from 3-D image. Depth-aware 2-D tracking is then performed for motion estimation.” (Wang: sec II A para. 1).  The motion estimation consists of four steps and step 3 teaches that “Given the corresponding depth di, the 2-D patch locations are back-projected to 3-D space by using the projection geometry of the C-arm system [5]” (Wang: sec. II A para. 4 L.3-5).
Therefore, the back-projection of 2-D patch locations to 3-D space is interpreted to teach positioning the corresponding 3D patches on the UV map (2-D patches).
R2.	Regarding the features of “including positioning a 3D patch for frame at a time t+l based on a delta of UV of the 3D patch from time t to time t+ 1”, the examiner applied the reference of Wang to teach the features with the template tracking of the Depth-aware templates tracking for motion compensation.
Wang teaches that “Finding 2-D correspondences in step 4) is crucial for motion estimation. However, the standard KLT tracker [6] detects and tracks feature points independently from the 2-D/3-D matching results in step 2) in Section II-A. Therefore, we improve the tracking procedure by adapted template tracking (Fig. 1).” (Wang: sec. II B para. 1 L.1-6).  In particular, “2) Template tracking: the extracted image regions are tracked in the next frames by template matching using fast normalized cross-correlation [9]. Instead of maintaining one set of templates 
    PNG
    media_image3.png
    41
    64
    media_image3.png
    Greyscale
 from the initial frame, another set of templates 
    PNG
    media_image4.png
    38
    74
    media_image4.png
    Greyscale
 is also maintained by updating from the tracking results in every frame.” (Wang: sec. II B para. 3 L.1-6).
Therefore, T’ji = Tji + update in the tracking results between two consecutive frames F and F+1 (that is [Symbol font/0x44]Tji).  Taking frame F at t and frame F+1 is at t+T; where T is a frame period.  It is interpreted that T (for example, = 1) is a design choice by the designer to sample motion sufficiently.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611